FILED
                                                                      MARCH 24, 2020
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )        No. 36482-8-III
                                              )
                     Respondent,              )
                                              )
       v.                                     )        UNPUBLISHED OPINION
                                              )
ROBERT RAY ABBETT,                            )
                                              )
                     Appellant.               )

       FEARING, J. — On appeal from a conviction for possession of a controlled

substance with intent to deliver, Robert Abbett claims the State violated his due process

rights by failing to notify him that the State might seek doubling of his maximum sentence

under RCW 69.50.408(1). The statutory subsection allows doubling of the maximum

sentence if the offender earlier garnered another drug conviction. We follow precedent

that holds the State need not give such notice in the charging information. We thereby

affirm Abbett’s sentence.

                                         FACTS

       Toppenish Police Officer Joshua Rosenow stopped Robert Abbett on April 6,

2017, for speeding and an obstructed license plate. After Officer Rosenow activated his

emergency lights, Abbett continued driving his truck a block and a half before stopping.
No. 36482-8-III
State v. Abbett


Abbett had a female passenger. Officer Rosenow walked to Abbett’s car, took Abbett’s

driver’s license, returned to his patrol vehicle, and, through his car’s computer,

researched Abbett’s driver’s license number. Rosenow’s search unearthed a Marysville

Municipal Court no-contact order restraining Abbett from contact with Brenda Istvan.

Officer Rosenow returned to Abbett’s vehicle and asked the passenger for her

identification. The identification card listed Istvan.

       Officer Joshua Rosenow requested law enforcement officer assistance to arrest

Robert Abbett. Officer Cody Quantrell arrived within thirty seconds. Officer Rosenow

opened Abbett’s truck’s driver side door, and Abbett promptly closed the door. Abbett

attempted to shift his truck into “drive,” and the engine revved. Report of Proceedings at

47. Rosenow deployed his stun gun on Abbett, but Abbett pulled the wires from the

cartridge. After squirting Abbett’s face with pepper spray, the two law enforcement

officers removed Abbett from the truck.

       During a search incident to the arrest of Robert Abbett, Officer Cody Quantrell

located a firearm and an ammunition magazine in a shoulder holster that Abbett wore.

Abbett could not lawfully possess a firearm due to earlier felony convictions. Officers

seized Abbett’s truck and later executed a search warrant on the vehicle. The officers

confiscated two scales, baggies, and $690 in cash from the truck.


                                              2
No. 36482-8-III
State v. Abbett


       The Washington State Patrol Crime Laboratory tested the white substance found in

the baggies and determined the substance to be methamphetamine. The Toppenish Police

Department inadvertently destroyed the baggies and their contents after the crime lab

returned the objects to the department. The police department preserved transmittal

documents to and from the crime lab, the lab report, and a log maintained by the

department.

                                      PROCEDURE

       Because Robert Abbett challenges the notice afforded him in the charging

documents, we detail the contents of the many informations filed by the State. In its

initial information, the State of Washington charged Robert Abbett with assault in the

third degree, attempted second degree assault, unlawful possession of a firearm in the

second degree, and violation of an order of protection. The State later filed an amended

information. The amended information included two additional counts: possession of a

controlled substance, methamphetamine, with intent to deliver and use of drug

paraphernalia. The amended information stated that the maximum penalty for possession

of a controlled substance with intent to deliver was “10 years imprisonment and/or a

$25,000.00 fine.” Clerk’s Papers (CP) at 11.




                                             3
No. 36482-8-III
State v. Abbett


       In a second amended information, the State switched the attempted assault in the

second degree charge to a charge of assault in the second degree. The State also amended

the unlawful possession of a firearm in the second degree charge to allege that Robert

Abbett previously incurred felony convictions.

       The State filed a third amended information. This last information removed one of

the named officers as a victim of assault in the second degree. The third amended

information also removed some of the earlier felony convictions alleged for purposes of

the predicate conviction for unlawful possession of a firearm, deleted the use of the drug

paraphernalia count, and added a firearm enhancement that alleged that Robert Abbett

possessed a controlled substance with intent to deliver while armed with a firearm. As

with the prior documents, the third amended information stated the maximum penalty of

ten years imprisonment on count five. Count six of the last information changed the

charge of use of drug paraphernalia to possession of a controlled substance,

methamphetamine. The State of Washington never mentioned, in any of the charging

informations, that it would seek to double the maximum penalty for the conviction of

possession of a controlled substance with intent to deliver.

       The prosecution proceeded to a jury trial. Both Officers Joshua Rosenow and

Cody Quantrell testified, and the State played, for the jury, Rosenow’s dash camera video


                                             4
No. 36482-8-III
State v. Abbett


of the incident. The video contained no audio, and the State did not play the entire video.

The trial court admitted State’s identification numbers 15 and 16, photographs of the two

baggies containing the white substance, over defense counsel’s objection.

       Prior to submitting the criminal charges to the jury for deliberation, the trial court

dismissed the assault in the third degree charge. The jury found Robert Abbett guilty of

unlawful possession of a firearm in the second degree, violation of an order of protection,

and possession of a controlled substance with intent to deliver. The trial court dismissed

the lesser crime of possession of a controlled substance because the jury returned a guilty

verdict on possession with intent to deliver. The jury found Abbett not guilty of assault in

the second degree. The jury rendered special verdicts that the no-contact order violation

involved a household member and that Abbett armed himself with a firearm at the time of

the commission of possession of methamphetamine with the intent to deliver.

       Before sentencing, the State filed a sentencing memorandum that listed Robert

Abbett’s prior convictions and included a chart that calculated Abbett’s offender score.

The chart included a 2012 possession of a controlled substance, methamphetamine,

conviction and sentence. Accordingly, the State wrote in its memorandum:

             Also, as Defendant has a prior conviction under Chapter 69.50
       RCW, the statutory maximum for Count 5 doubles from 120 to 240 months.
       See RCW 69.50.408(1).


                                              5
No. 36482-8-III
State v. Abbett


CP at 120.

       At sentencing, the trial court concluded that, because of the doubling provision in

RCW 69.50.408(1), Robert Abbett’s maximum sentence on count five, possession of a

controlled substance with intent to deliver, was twenty years. The trial court sentenced

Abbett to 43 months’ confinement for unlawful possession of a firearm in the second

degree, 364 days for violation of an order of protection, and 146 months for possession of

a controlled substance with intent to deliver. The 146-month sentence on count five

included a 36-month firearm enhancement. The sentencing court also imposed 12 months

of community custody. The court ordered all sentences to run concurrently.

                                 LAW AND ANALYSIS

       On appeal, Robert Abbett contends that his sentence for possession of a controlled

substance with intent to deliver exceeds the maximum for a class B felony and that the

trial court’s use of the doubling provision contained in RCW 69.50.408(1) violated his

due process right to notice under the Fourteenth Amendment to the United States

Constitution and article I, section 3 of the Washington State Constitution. The jury

convicted Robert Abbett of a class B felony, possession with intent to deliver, which

carries a statutory maximum ten year sentence. But RCW 69.50.408(1) declares:

              Any person convicted of a second or subsequent offense under
       [chapter 69.50 RCW] may be imprisoned for a term up to twice the term

                                             6
No. 36482-8-III
State v. Abbett


       otherwise authorized, fined an amount up to twice that otherwise
       authorized, or both.

RCW 69.50.408(1) doubles the maximum sentence of the underlying charge under

chapter 69.50 RCW, not the standard sentence range. In re Personal Restraint of Cruz,

157 Wash. 2d 83, 90, 134 P.3d 1166 (2006). When a defendant was earlier convicted under

chapter 69.50 RCW, RCW 69.50.408 automatically applies to double the statutory

maximum sentence. State v. Cyr, 8 Wash. App. 2d 834, 841, 441 P.3d 1238, review

granted, 194 Wash. 2d 1001, 451 P.3d 329 (2019). The trial court’s discretion involves

what sentence to actually impose within the doubled maximum and the standard range.

State v. Cyr, 8 Wash. App. 2d at 841.

       Robert Abbett concedes that the State previously convicted him of a drug crime.

He also concedes that RCW 69.50.408(1) indicates that the maximum term for possession

with intent to deliver may be twenty years instead of ten. Abbett contends, however, that

the State never notified him in the many charging informations or in a separate pleading

that he faced a penalty of twenty years.

       State v. McNeal, 142 Wash. App. 777, 175 P.3d 1139 (2008) controls this issue.

John McNeal argued that the trial court violated his due process right to notice under

article I, section 22 of the Washington State Constitution and the Sixth Amendment to the

United States Constitution because the State’s charging document failed to assert the

                                             7
No. 36482-8-III
State v. Abbett


existence of the condition precedent to the application of RCW 69.50.408(1)’s doubling

provision, which precedent was McNeal’s previous qualifying drug offenses. State v.

McNeal, 142 Wash. App. at 785. The McNeal court disagreed. The court noted that the

charging information need include only “the essential elements of the charged crime.”

State v. McNeal, 142 Wash. App. at 785. While relying on Apprendi v. New Jersey, 530
U.S. 466, 490, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000) and Blakely v. Washington, 542
U.S. 296, 301, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004), the McNeal court emphasized:

              “Other than the fact of a prior conviction, any fact that increases the
       penalty for a crime beyond the prescribed statutory maximum must be
       submitted to a jury, and proved beyond a reasonable doubt.”

State v. McNeal, 142 Wash. App. at 786 (quoting Blakely v. Washington, 542 U.S. at 301).

Accordingly, the McNeal court reasoned that the State’s failure to plead the doubling

provision did not violate McNeal’s due process right to notice of the charges against him.

State v. McNeal, 142 Wash. App. at 786. Presumably, as long as the accused received

notice of his charges, he may conduct the research needed to determine the full maximum

of his possible sentence.

       This court, in State v. Roy, 147 Wash. App. 309, 195 P.3d 967 (2008), followed the

same reasoning as the McNeal court. We held that the State did not breach Nicholas

Roy’s due process notice rights when it did not give notice that his maximum sentence


                                             8
No. 36482-8-III
State v. Abbett


could be doubled under RCW 69.50.408(1). We follow the teachings of State v. McNeal

and State v. Roy.

       In his reply brief, Robert Abbett cites State v. Crawford, 159 Wash. 2d 86, 147 P.3d
1288 (2006). The Crawford court held that the State must give notice to an accused

facing a determination of habitual offender status. Abbett equates a habitual offender

charge and the doubling provision of RCW 69.50.408(1) for purposes of the notice the

State must afford the accused. We disagree. As stated in State v. Crawford:

               [P]rosecutors must set forth their intent to seek enhanced penalties
       for the underlying crime in the information and are not applicable where, as
       here, a defendant faces potential sentencing consequences because of
       convictions for prior crimes.

State v. Crawford, 159 Wash. 2d at 94. RCW 69.50.408(1) imposes a doubling measure on

the existence of a prior conviction.

       Robert Abbett also contends the RCW 69.50.408(1)’s doubling provision parallels

an aggravating circumstance under RCW 9.94A.537(1) such that the State must have

afforded him notice of the doubling provision. Once again, we disagree. On the one

hand, RCW 9.94A.537(1) directs the State to give notice that it intends to seek a sentence

above the standard range “[a]t any time prior to trial or entry of the guilty plea,” and that

“[t]he notice shall state aggravating circumstances upon which the requested sentence

will be based.” On the other hand, the doubling provision of RCW 69.50.408(1) modifies

                                              9
No. 36482-8-III
State v. Abbett


only the maximum penalty for the offense, not the standard range penalty. In re Personal

Restraint of Cruz, 157 Wash. 2d at 90 (2006).

       Finally, Robert Abbett argues, in the alternative, that, if RCW 69.50.408(1) does

not constitute an aggravating circumstance, the statutory subsection metes an enhanced

sentence. Abbett cites State v. Theroff, 95 Wash. 2d 385, 622 P.2d 1240 (1980), that

compares the doubling provision to enhanced penalties such as firearm and deadly

weapon enhancements. Nevertheless, Abbett cites no authority mandating that due

process notice requirements, applicable when the State seeks enhanced penalties, apply to

when the State seeks to apply the doubling provision under RCW 69.50.408(1). We

decline to extend the rule in this appeal.

       We also observe that Robert Abbett shows no prejudice resulting from application

of RCW 69.50.408(1). He does not contend he would have changed his trial strategy or

any negotiation tactic assuming notice from the State of the doubling statute.

                              Statement of Additional Grounds

       Robert Abbett raises three arguments in his statement of additional grounds for

review (SAG). First, Abbett complains about the the destruction of exculpatory evidence

before trial. Although not expressly stated by Abbett, he probably references the

inadvertently destroyed baggies containing methamphetamine.


                                             10
No. 36482-8-III
State v. Abbett


       To comport with due process, the prosecution must disclose material exculpatory

evidence to the defense and preserve such evidence for use by the defense. Brady v.

Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963); State v. Wittenbarger,

124 Wash. 2d 467, 474-75, 880 P.2d 517 (1994). Contrary to Abbett’s contention, the

actual baggies and the encased substance would have implicated him, not exculpated him.

       Second, Robert Abbett contends that his trial counsel performed ineffectively

when counsel failed to object to the State’s introduction of only a portion of the video

captured by the law enforcement officer camera. Abbett asserts that his counsel should

have insisted on the playing of the full video because its entirety “would clearly [have]

established what really happened.” SAG at 8. Nevertheless, Abbett does not indicate

whether establishing what really happened would have benefited or prejudiced him.

       Robert Abbett’s second assigned error pertains to matters outside the record,

which we cannot address in direct appeal. The entire video is not before us. A personal

restraint petition is the proper means to introduce evidence outside the record on appeal.

State v. McFarland, 127 Wash. 2d 322, 338, 899 P.2d 1251 (1995).

       Third, Robert Abbett contends that the destruction of the methamphetamine and

the State’s showing of only a portion of the dash camera video qualifies as prosecutorial

misconduct. Abbett cites only RPC 8.4 in support of this assigned error.


                                             11
No. 36482-8-III
State v. Abbett


       To prevail on a claim of prosecutorial misconduct, a defendant must show that the

prosecutor’s conduct was both improper and prejudicial. State v. Thorgerson, 172 Wash. 2d
438, 442, 258 P.3d 43 (2011). Abbett fails to cite this general principle. He also fails to

show any prejudice.

                                      CONCLUSION

       We affirm Robert Abbett’s convictions and sentence.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.



                                          Fearing, J.
WE CONCUR:



Lawrence-Berrey, J.



Korsmo, A.C.J.




                                             12